Citation Nr: 1442994	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for tinnitus, left ear.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a Board hearing to take place in April 2014.  He informed the VA, by way of an April 2014 correspondence, that he would be unable to attend the hearing.  He requested that the claim be forwarded to the Board for a decision.  This constitutes a withdrawal of his hearing request.  

The Veteran has been rated 100 disabled effective April 7, 2010 for a psychiatric disability.  


FINDING OF FACT

The Veteran currently has tinnitus in his left ear, and he began having symptoms of tinnitus after hazardous noise exposure during service, which has continued to the present time.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus, left ear, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for tinnitus in the left ear constitutes a full grant of the disability sought on appeal.  Therefore, no further development is needed under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, and no prejudice results from any deficiencies.

The Veteran contends that he currently has tinnitus in his left ear as a result of hazardous noise exposure during active military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran stated (in a February 2012 correspondence) that he was exposed to hazardous noise levels in the form of grenades, rifle fire, and as a Stinger Missile Crewman.  Personnel records confirm that he was an expert marksman with the rifle and that he was a Stinger Missile Crewman (Volume 1, personnel records folder).  The Board notes that in its December 2011 statement of the case, the RO correctly conceded exposure to excessive noise.

The Veteran filed his claim in May 2009.  He stated that he has had tinnitus in his left ear since he left service, but that he did not know what caused it.  He stated, in a February 2012 correspondence, that he was so traumatized by hazing, harassment, and intimidation following his discharge, that he stopped seeking medical treatment.  

The Veteran underwent a June 2009 audiologic examination where he once again reported left ear tinnitus since service.  When asked if he had hearing loss, the Veteran stated "somewhat."  He admitted that he did not have hearing loss during service, but that it began 8-10 years prior to the examination.  The examination report reflects that he told the audiologist that he worked with shoulder-mounted stinger missiles and that he used ear protection.  (However, in a February 2012 correspondence, the Veteran denied that ever wore ear protection or that he told the audiologist otherwise).  The examiner opined that the Veteran's tinnitus was not related to service.  He based the opinion on the fact that although the Veteran reported left ear tinnitus, his hearing sensitivity was similar in both ears.  The examiner found that no evidence could be found to support the Veteran's claim of service connected tinnitus.  The Board notes that the Veteran's statements of continuity constitute some evidence.      

The Board finds the Veteran to be both competent and credible with respect to the nature and timing of his symptoms of tinnitus.  In particular, he is competent to identify and diagnose tinnitus, as such condition is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Considering all lay and medical evidence of record, the Board resolves doubt in the Veteran's favor and finds that he currently has tinnitus that began after hazardous noise exposure during service.  Therefore, service connection is warranted for tinnitus in the left ear.  38 C.F.R. §§ 3.102, 3.303.



ORDER

Entitlement to service connection for left ear tinnitus is granted.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


